ORDER
Upon consideration of the Petition for Disciplinary or Remedial Action, filed by Petitioner pursuant to Maryland Rule 19—721 (a)(2) and 19-738, and Respondent’s answer to the Court’s Order to Show Cause, it is this 16th day of February, 2017, by the Court of Appeals of Maryland,
ORDERED, that the Respondent, Diana Beth Denrich, be and is hereby temporarily suspended from the practice of law in the State of Maryland pursuant to Maryland Rule 19-738(d), effectively immediately and until further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Diana Beth Denrich from the register of attorneys maintained by the Clerk and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761(b).